 

Exhibit 10.43

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), dated as of
November 1, 2016, is made and entered into by RICHARD P. GOUDIS (“Executive”),
HERBALIFE INTERNATIONAL OF AMERICA, INC., a California corporation (“Company”)
and HERBALIFE LTD., an entity organized under the laws of the Cayman Islands
(“Parent”).  The parties to this Agreement agree as follows:

1. Employment At-Will.  The Company and Executive acknowledge and agree that
each can terminate the employment relationship at any time upon written notice
to the other, with or without prior notice, for any reason or for no
reason.  Executive has received no promise of continued employment or employment
for any specific period of time, and no employee of the Company, including
without limitation the Company’s officers, has the authority to alter the
at-will nature of the employment relationship except in a written employment
contract signed by an authorized Company executive and by Executive.

2. Duties.  Executive currently serves as Chief Operating Officer of the
Company, with all of the authority, duties, and responsibilities commensurate
with such position.  Effective June 1, 2017, Executive shall serve as the Chief
Executive Officer of the Company and Parent, with all of the authority, duties
and responsibilities commensurate with such position and such other duties
commensurate with his position as are assigned to Executive from time to time by
the Board of Directors of the Company and/or the Board of Directors of Parent
(referred to individually and collectively as the “Board”).  As Chief Operating
Officer, Executive shall report only to the Chief Executive Officer or Chairman
of the Company.  As Chief Executive Officer, Executive shall report only to the
Board.  Executive acknowledges and agrees that upon his appointment as Chief
Executive Officer, Michael O. Johnson shall assume the role of Executive
Chairman of the Company and Parent, with such authority, duties and
responsibilities as determined by the Board in its sole discretion.  Executive
further acknowledges and agrees that Mr. Johnson’s service as Executive Chairman
and the performance of his duties and responsibilities associated therewith
shall not be deemed a breach of this Agreement nor constitute “Good Reason” for
Executive’s resignation under this Agreement or any other plan, policy or
agreement applicable to Executive or to which Executive is a party.  

3. Compensation and Related Matters.

(a) Salary.  Executive shall receive a salary (the “Salary”) at the per annum
rate of $675,680, payable in accordance with the Company’s payroll
practices.  Effective as of June 1, 2017, Executive’s Salary shall be increased
to an annual rate of $1,000,000 ($38,461.54 per bi-weekly pay
period).  Thereafter, Executive’s Salary shall be subject to an annual review
and adjustment in the discretion of the Board’s Compensation Committee.  

(b) Employee Benefits.  Executive and Executive’s qualified dependents shall be
entitled to participate in or receive benefits under benefit plans and
arrangements made available by the Company generally to employees, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and subject to the Company’s right to

--------------------------------------------------------------------------------

modify, amend or terminate any such plan or arrangement with or without prior
notice.  Executive shall be entitled to paid vacation in accordance with Company
policy.

(c) Incentive Bonus.  Executive shall have the opportunity to receive an annual
incentive bonus pursuant to the terms and conditions of the annual incentive
plan approved from time to time by the Compensation Committee of the Board,
provided that Executive’s annual target bonus opportunity (the “Target Bonus”)
of  80% of Executive’s Salary, subject to the terms and conditions of the
Company’s annual incentive plan.  Effective as of June 1, 2017, Executive’s
Target Bonus shall be increased to 120% of Executive’s Salary, subject to the
terms and conditions of the Company’s annual incentive plan.  Any bonus will be
paid in the calendar year following the calendar year to which such bonus
relates at such time bonuses are paid to the Company’s senior executives
generally and will be subject to the terms and conditions of the annual
incentive plan.

(d) Long-Term Incentives.  Executive shall be eligible to participate in the
Company’s long-term incentive plan.  The size, form, and timing of grants, if
any, shall be subject to the approval of the Board’s Compensation Committee.
Notwithstanding the generality of the forgoing, on June 1, 2017, Executive shall
be entitled to an additional award of performance share units having a grant
date fair value equal to $5,000,000 reduced by the grant date fair value of the
equity incentive awards previously granted to Executive in 2017 in the ordinary
course.

4. Severance.  Although nothing in this Section 4 shall be construed to alter
the at-will nature of employment as set forth in Section 1 above, effective June
1, 2017, Executive shall participate in the Company’s Executive Officer
Severance Plan in accordance with the terms and conditions thereof. Prior to
June 1, 2017, Executive shall be eligible to receive severance compensation on
the same terms and conditions as set forth in Executive’s existing employment
agreement as in effect prior to this amendment and restatement.

5. Excise Tax.  If any payment or benefit due under this Agreement, together
with all other payments and benefits (including, without limitation, the
acceleration of vesting of stock options and/or other equity-based compensation
awards) to which Executive is entitled from the Company, or any affiliate
thereof, would (if paid or provided) constitute an “excess parachute payment”
(as defined in Section 280G(b)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision), the amounts otherwise payable
and benefits otherwise due under this Agreement will either (i) be delivered in
full, or (ii) be limited to the minimum extent necessary to ensure that no
portion thereof will fail to be tax-deductible to the Company by reason of
Section 280G of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state or local income and employment taxes and
the excise tax imposed under Section 4999 of the Code, results in Executive’s
receipt, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
excise tax imposed under Section 4999 of the Code.  In the event that the
payments and/or benefits are to be reduced pursuant to this Section 5, such
payments and benefits shall be reduced such that the reduction of compensation
to be provided to Executive as a result of this Section 5 is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.

2

--------------------------------------------------------------------------------

6. Confidential and Proprietary Information.

(a) The parties agree and acknowledge that during the course of Executive’s
employment, Executive will be given and will have access to and be exposed to
trade secrets and confidential information in written, oral, electronic and
other forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“Distributors”), including, without limitation, the identity of Distributors
that Executive cultivates or maintains while providing services at the Company
or any of its affiliates using the Company’s or any of its affiliates’ products,
name and infrastructure, and the identities of contact persons with respect to
those Distributors; the particular preferences, likes, dislikes and needs of
those Distributors and contact persons with respect to product types, pricing,
sales calls, timing, sales terms, rental terms, lease terms, service plans, and
other marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and
prospects.  Executive expressly agrees to use such trade secrets and
confidential information only for purposes of carrying out his duties for the
Company and its affiliates as he deems appropriate in his good faith judgment,
and not for any other purpose, including, without limitation, not in any way or
for any purpose that could reasonably be foreseen to be detrimental to the
Company or any of its affiliates; provided, Executive shall be permitted to
disclose such trade secrets and confidential information to third parties in the
course of performing his duties for the Company and its affiliates as he deems
appropriate in his good faith judgment provided that prior to such disclosure
Executive causes the intended recipient of such information to sign a
confidentiality agreement.  Executive shall not at any time, either during the
course of his employment hereunder or after the termination of such employment,
use for himself or others, directly or indirectly, any such trade secrets or
confidential information, and, except as required by law or as permitted
hereunder, Executive shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity.  Trade
secret and confidential information hereunder shall not include any information
which (i) is already in or subsequently enters the public domain, other than as
a result of any unauthorized direct or indirect disclosure by Executive, (ii)
becomes available to Executive on a non-confidential basis from a source other
than the Company or any of its affiliates, provided that Executive has no
knowledge that such source is subject to a confidentiality agreement or other
obligation of secrecy or confidentiality (whether pursuant to a contract, legal
or fiduciary obligation or duty or otherwise) to the Company or any of its
affiliates or any other person or entity or (iii) is approved for release by the
board of directors of the Company or any of its affiliates or which the board of
directors of the Company or any of its affiliates makes available or authorizes
Executive to make available to third parties without an obligation of
confidentiality.  Nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
governmental

3

--------------------------------------------------------------------------------

entity, or making other disclosures that are protected under federal law or
regulation; provided, that, in each case such communications and disclosures are
consistent with applicable law.  Notwithstanding the foregoing, under no
circumstance is Executive authorized to disclose any information covered by the
Company’s attorney-client privilege or attorney work product or the Company’s
trade secrets without prior written consent of the Company’s General Counsel.  

(b) All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
which Executive shall prepare or receive in the course of his employment with
the Company and which relate to or are useful in any manner to the business now
or hereafter conducted by the Company or any of its affiliates are and shall
remain the sole and exclusive property of the Company and its affiliates, as
applicable.  Executive shall not remove from the Company’s premises any such
physical property, the original or any reproduction of any such materials nor
the information contained therein except for the purposes of carrying out his
duties to the Company or any of its affiliates and all such property (except for
any items of personal property not owned by the Company or any of its
affiliates), materials and information in his possession or under his custody or
control upon the termination of his employment (other than such materials
received by Executive solely in his capacity as a shareholder) or at any other
time upon request by the Company shall be immediately turned over to the Company
and its affiliates, as applicable.

(c) All inventions, improvements, trade secrets, reports, manuals, computer
programs, tapes and other ideas and materials developed or invented by Executive
during the period of his employment, either solely or in collaboration with
others, which relate to the actual or anticipated business or research of the
Company or any of its affiliates which result from or are suggested by any work
Executive may do for the Company or any of its affiliates or which result from
use of the Company’s or any of its affiliates’ premises or property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company and its affiliates, as applicable.  Executive assigns and transfers
to the Company his entire right and interest in any such Development, and
Executive shall execute and deliver any and all documents and shall do and
perform any and all other acts and things necessary or desirable in connection
therewith that the Company or any of its affiliates may reasonably request, it
being agreed that the preparation of any such documents shall be at the
Company’s expense.  Nothing in this paragraph applies to an invention which
qualifies fully under the provisions of California Labor Code Section 2870.

(d) Following the termination of Executive’s employment, Executive will
reasonably cooperate with the Company (at the Company’s expense, if Executive
reasonably incurs any out-of-pocket costs with respect thereto, including, but
not limited to, lost salary or the value of vacation benefits used in connection
therewith) in any defense of any legal, administrative or other action in which
the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to Executive’s duties and activities conducted on behalf of
the Company or its Subsidiaries.

(e) The provisions of this Section 6 and Section 7 shall survive any termination
of this Agreement and termination of Executive’s employment with the Company.

4

--------------------------------------------------------------------------------

7. Non-Solicitation.  Executive acknowledges that in the course of his
employment for the Company he will become familiar with the Company’s and its
affiliates’ trade secrets and other confidential information concerning the
Company and its affiliates.  Accordingly, Executive agrees that, during
Executive’s employment and for a period of his paid severance (the
“Nonsolicitation Period”), he will not directly or indirectly through another
entity (i) induce or attempt to induce any employee or Distributor of the
Company or any of its affiliates to leave the employment of, or cease to
maintain its distributor relationship with, the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate and any employee or Distributor thereof, (ii) hire any person who was
an employee of the Company or any of its affiliates at any time during the
Nonsolicitation Period unless such person’s employment was terminated by the
Company or such affiliate or enter into a distributor relationship with any
person or entity who was a Distributor of the Company or any of its affiliates
at any time during the Nonsolicitation Period, (iii) induce or attempt to induce
any Distributor, supplier, licensor, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between such
Distributor, supplier, licensor, licensee or business relation and the Company
or any of its affiliates or (iv) use any trade secrets or other confidential
information of the Company or any of its affiliates to directly or indirectly
participate in any means or manner in any business which is a direct competitor
of the Company.  In addition, during the Nonsolicitation Period, Executive will
not, in any capacity, either directly or indirectly, induce, encourage, or
assist any other individual or entity directly or indirectly, to: (A) solicit or
encourage any customer of the Company to terminate or diminish its relationship
with the Company; (B) seek to persuade any customer (or any individual or entity
who was a customer of the Company within the 12 months prior to the date such
solicitation or encouragement commences or occurs, as the case may be) or
prospective customer of the Company to conduct with anyone else any business or
activity that such customer or prospective customer conducts or could conduct
with the Company; or (C) attempt to divert, divert, or otherwise usurp any
actual or potential business opportunity or transaction that you learned about
during your employment with the Company.  For purposes of this paragraph, “in
any capacity” includes, but is not limited to, as an employee, independent
contractor, volunteer, or owner.

8. Non-Disparagement.  During Executive’s employment and thereafter, Executive
agrees not to make any derogatory, negative or disparaging public statement
about the Company, its officers, its employees, or members of its Board, or to
make any public statement (or any statement likely to become public) that could
reasonably be expected to adversely affect or disparage the reputation, or, to
the extent applicable, business or goodwill of the Company, it being agreed and
understood that nothing herein shall prohibit Executive (a) from disclosing that
Executive is no longer employed by the Company, (b) from responding truthfully
to any governmental investigation or inquiry related thereto, whether by the
Securities and Exchange Commission or other governmental entity or any other
law, subpoena, court order or other compulsory legal process or any disclosure
requirement of the Securities and Exchange Commission, or (c) from making
traditional competitive statements in the course of promoting a competing
business, so long as any statements made by Executive described in this clause
(c) are not based on confidential information obtained during the course of
Executive’s employment with the Company.  The Company agrees that it will not
make any derogatory, negative or disparaging public statements about Executive
that are untruthful in any authorized Company statement (whether written or
oral), including, but not limited to, any press release or public announcement.

5

--------------------------------------------------------------------------------

9. Injunctive Relief.  Executive and the Company (a) intend that the provisions
of Sections 6 and 7 be and become valid and enforceable, (b) acknowledge and
agree that the provisions of Sections 6 and 7 are reasonable and necessary to
protect the legitimate interests of the business of the Company and its
affiliates and (c) agree that any violation of Section 6 or 7 might result in
irreparable injury to the Company and its affiliates, the exact amount of which
would be difficult to ascertain and the remedies at law for which may not be
reasonable or adequate compensation to the Company and its affiliates for such a
violation.  Accordingly, Executive agrees that if Executive violates or
threatens to violate the provisions of Section 6 or 7, in addition to any other
remedy which may be available at law or in equity, the Company shall be entitled
to seek specific performance and injunctive relief, and without the necessity of
proving actual damages.  In addition, in the event of a violation or threatened
violation by Executive of Section 6 or 7 of this Agreement, the Nonsolicitation
Period will be tolled until such violation or threatened violation has been duly
cured.  If, at the time of enforcement of Sections 6 or 7 of this Agreement, a
court holds that the restrictions stated therein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.

10. Indemnification.  The Company shall indemnify Executive to the fullest
extent permitted by applicable law as more fully described in the
Indemnification Agreement between the Company and Executive.

11. Company Policies.  Executive agrees to be bound by and comply with the terms
of all Company policies applicable to employees and/or executive officers of the
Company and to compensation and benefits paid or made available to employees
and/or executive officers of the Company.  Without limiting the generality of
the forgoing, Executive agrees that Executive is bound by and will comply with
the terms of any clawback or compensation recovery adopted by the Board and
applicable by its terms to Executive.

12. Assignment: Successors and Assigns.  Executive agrees that he shall not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, any rights or obligations under this Agreement, nor shall
Executive’s rights hereunder be subject to encumbrance of the claims of
creditors.  This Agreement may be assigned by the Company without the consent of
Executive to (a) any entity succeeding to all or substantially all of the assets
or business of the Company, whether by merger, consolidation, acquisition or
otherwise (upon which entity the Agreement shall be binding), or (b) any
affiliate; provided, however, that in neither case shall the Company be released
from its obligations hereunder, nor shall any assignment to an affiliate lessen
Executive’s rights with respect to his position, duties, responsibilities or
authority with respect to the Company.

13. Governing Law: Jurisdiction and Venue.  This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of California without regard to the conflicts of law principles
thereof.  Suit to enforce this Agreement or any provision or portion thereof may
be brought in the federal or state courts located in Los Angeles, California.

6

--------------------------------------------------------------------------------

14. Severability of Provisions.  In the event that any provision of this
Agreement should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law, and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of any other
provision of this Agreement.

15. Warranty.  As an inducement to the other party to enter into this Agreement,
each party represents and warrants to the other that it/he has the power and
authority to enter into this Agreement and is not a party to any other agreement
or obligation, and that there exists no impediment or restraint, contractual or
otherwise, on its/his power, right or ability to enter into this Agreement and
to perform its/his duties and obligations hereunder.

16. Notices.  All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method upon receipt of telephonic or electronic confirmation; the day after it
is sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested.  In each case notice
will be sent to:

(a) If to the Company:

Herbalife International of America, Inc.

1800 Century Park East

Los Angeles, California 90067

Attention: General Counsel

Telecopy: (310) 557-3906

(b) if to Executive, to:

Richard Goudis

12686 West Millennium Drive

Playa Vista, CA 90094

or to such other place and with other copies as either party may designate as to
itself or himself by written notice to the others.

17. Counterparts.  This Agreement may be executed in several counterparts, each
of which will be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

18. Entire Agreement.  The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and this Agreement supersedes (and may not be contradicted by, modified
or supplemented by) any prior or contemporaneous agreement, written or oral,
with respect thereto.  The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

7

--------------------------------------------------------------------------------

19. Amendments: Waivers.  This Agreement may not be modified or amended except
by an instrument in writing, signed by Executive and a duly authorized
representative of the Company.  No waiver of any of the provisions of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be construed as a further, continuing, or subsequent waiver of any
such provision or as a waiver of any other provision of this Agreement.  No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

20. Representation of Counsel; Mutual Negotiation.  Each party has had the
opportunity to be represented by counsel of its choice in negotiating this
Agreement.  This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s-length, and shall be interpreted in accordance with its terms without
favor to any party.

21. Surviving Terms.  The provisions of Sections 5, 6, 7, 8, 10, 11 and 22 shall
survive the termination or expiration of this Agreement.

22. Compliance with Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “ Section 409A ”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A.  To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit/burden to Executive and the Company of the applicable
provision without violating the provisions of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
hereunder that is considered deferred compensation under Section 409A payable on
account of a “separation from service,” and that is not exempt from Section 409A
as involuntary separation pay or a short-term deferral (or otherwise), such
payment or benefit shall be made or provided at the date which is

8

--------------------------------------------------------------------------------

the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service” of Executive, and (ii) the date of
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 21(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

(d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

[Signature Page Follows]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

EXECUTIVE

 

 

 

 

 

/s/ Richard P. Goudis

By:

 

Richard P. Goudis

 

HERBALIFE INTERNATIONAL OF

AMERICA, INC.

 

 

 

/s/ Mark J. Friedman

By:

 

Mark J. Friedman

Title:

 

General Counsel, Corporate Secretary

 

Solely with respect to Section 2 hereof:

 

HERBALIFE LTD.

 

 

 

By:

 

/s/ Mark J. Friedman

Name:

 

Mark J. Friedman

Title:

 

Senior Vice President, General Counsel

and Corporate Secretary

 

10